             Case 1:18-cv-11975-VEC Document 3 Filed 12/20/18 Page 1 of 2
 



                                                       U.S. Department of Justice
[Type
      text]
                                                       United States Attorney
                                                       Southern District of New York
 
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007
 
 
                                                        December 20, 2018
 
BY EMAIL and ECF
Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
 
           Re:        United States v. $400,000 in U.S. Currency, No. 18 Civ. 11975 (VEC)
 
    Dear Judge Caproni:
 
            The Government respectfully writes to advise the Court of a matter initiated yesterday,
    December 19, 2018. United States v. $400,000 in United States Currency is a civil forfeiture
    action related to a criminal case, United States v. Central States Capital Markets, LLC, 18 Cr.
    ___ (JPO), also initiated yesterday morning. The Government writes to provide a brief
    overview of these cases.
 
            Both the criminal and the civil actions relate to a deferred prosecution agreement (the
    “Agreement”) that Central States Capital Markets, LLC (“CSCM”) has entered into with the
    United States Attorney’s Office for the Southern District of New York, in connection with
    CSCM’s willful violations of the Bank Secrecy Act (“BSA”), Title 31, United States Code,
    Section 5311, et seq., Specifically, and as set forth in detail in the Statement of Facts
    accompanying the parties’ Agreement, CSCM willfully failed to file a Suspicious Activity Report
    (“SAR”) concerning transactions involving Scott Tucker (“Tucker”), a client, despite knowing,
    suspecting, or having reason to suspect that Tucker was using CSCM to launder proceeds from
    an illegal payday lending scheme. See United States v. Scott Tucker and Timothy Muir, 16 Cr.
    091 (PKC) (S.D.N.Y.). In doing so, CSCM violated a provision of the Bank Secrecy Act, 31
    U.S.C. ' 5322(a).

             On October 13, 2017, Tucker and his attorney, Timothy Muir, were convicted following a
    trial before the Honorable P. Kevin Castel of racketeering, wire fraud and money laundering for
    their roles in perpetrating a massive payday lending scheme. As the evidence at that trial
    showed, from 2008 through 2012, Tucker’s companies extended approximately 5 million loans to
    customers across the country, while generating more than $2 billion dollars in revenues and
    hundreds of millions of dollars in profits, a portion of which flowed through accounts that
    Tucker, using sham companies set up through certain Native American tribes, had opened at




                                                  1 
 
                Case 1:18-cv-11975-VEC Document 3 Filed 12/20/18 Page 2 of 2
 


    CSCM.

            Pursuant to the Agreement, CSCM has agreed, among other things, to (a) waive
    indictment and consent to the filing of a one-count felony Information, charging CSCM with
    willfully failing to timely file a SAR, in violation of Title 31, United States Code, Sections
    5318 and 5322(a) and Title 31, Code of Federal Regulations, Section 1023.320; (b) accept
    responsibility by, among other things, expressly acknowledging the accuracy of a detailed
    Statement of Facts that is incorporated into the Agreement; (c) pay a $400,000 penalty, in the
    form of a civil forfeiture; (d) refrain from future criminal conduct and cooperate fully
    with the Government; and (e) continue its ongoing effort to implement and maintain an
    adequate BSA/AML compliance program, consistent with its obligations under a separate
    resolution reached between CSCM and the Securities and Exchange Commission (“SEC”). In
    exchange, the Government has agreed to defer prosecution on the Information for a period of
    two years, after which time – assuming that CSCM complies in all respects with the
    Agreement – the Government will seek to dismiss the charges.
             
            There is no action requested in the civil action at this time. Pursuant to the Agreement,
    CSCM has agreed to waive service of the Government’s Verified Complaint and to the entry
    of an order of forfeiture. Accordingly, the Government will proceed, pursuant to Rule G of the
    Supplemental Rules for Maritime Claims and Asset Forfeiture Actions to the Federal Rules of
    Civil Procedure, to seek a final order of forfeiture after the appropriate notice period has
    elapsed.

            The Government has filed on ECF its Verified Forfeiture Complaint, which attaches the
    Agreement and its exhibits (including the Statement of Facts, the Information to be filed, and a
    resolution duly enacted by the Board of Directors of USB).

                                                         Respectfully submitted,
 
                                                         GEOFFREY S. BERMAN
                                                         United States Attorney
                                                         Southern District of New York

                                              By:        _/s/________________________________
                                                         Andrew C. Adams
                                                         Assistant United States Attorney
                                                         Tel.: (212) 637-2340
    cc:   Douglas R. Jensen, Esq.
          Counsel to CSCM




                                                    2 
 
